PER CURIAM.
Petitioner was arrested for DUI, grand theft auto, criminal mischief, and trespassing. At his first appearance, his bond was set at $1,000, the schedule amount.
At petitioner’s arraignment, the court sua sponte increased bond to $5,000.
We grant the petition for writ of habeas corpus, quash the order revoking bond, and reinstate the original bond, without prejudice to the state’s right to seek a revocation or bond increase in a properly noticed motion. See Montgomery v. Jenne, 744 So.2d 1148 (Fla. 4th DCA 1999); Cousino v. Jenne, 717 So.2d 599 (Fla. 4th DCA 1998).
FARMER, SHAHOOD and GROSS, JJ., concur.